Motion of American Arbitration Association for leave to file a brief as amicus curiae . Motion of Professors and Practitioners of Arbitration Law for leave to file a brief as amici curiae granted. Motion of AWG Group Limited for leave to file a brief as amici curiae granted. Motion of United States Council for International Business for leave to file a brief as amicus curiae granted. Petition for writ of certiorari to the United States Court of Appeals for the District of Columbia Circuit granted.